Case 1:15-cv-06605-JFK-OTW Document 140 Filed 05/28/19 Page 1 of 1
Case 1:15-cv-06605-JFK-OTW Document 139-1 Filed 05/24/19 Page iofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

a --- wee X

THE STATE OF NEW YORK EX REL : Civil Action No. [:15-cv-06605-JFK-OTW

VINOD KHURANA and THE CITY OF :

NEW YORK EX REL VINOD KHURANA, : [PROPOSED] REVISED

SCHEDULING ORDER FOR
Plaintiffs, : REMAINING SUMMARY
-against- : JUDGMENT BRIEFING

SPHERION CORP. (N/K/A SFN

GROUP, INC.),
Defendant. x

 

Upon joint application of the parties, the following Revised Scheduling Order for
Remaining Summary Judgment Briefing is hereby adopted by the Court:

Oppositions to the parties’ respective summary judgment motions to be filed on or before
July 12, 2019 (prior deadline was June 7, 2019); and

Replies in further support of respective summary judgment motions to be filed on or
before July 26, 2019 (prior deadline was June 21, 2019).

LISDC SDNY
YOOCLEMENT '
ELECTRONICALLY FILED:

CaS A eer f

, ‘DATE FILED: — S-2849 oF
Date: May2-8 , 2018 BA re a nol iH

New York, New York Zz LL...

_/ JOHN F. KEENAN, SENIOR U.S. DISTRICT
JUDGE

 
 

SO ORDERED.

 

 

57095 147.1
